 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN
APPROPRIATE EXCEPTION UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE.

 

SENIOR SECURED PROMISSORY NOTE

February 25, 2014

$167,000

FOR VALUE RECEIVED, FRESH HEALTHY VENDING INTERNATIONAL, INC., a Nevada
corporation (the “Company”), hereby promises to pay to the order of [Investor
Name] or registered assigns (the “Holder”) the principal amount of One Hundred
Sixty Seven Thousand United States Dollars ($167,000.00) no later than the
Maturity Date (as defined below), and to pay interest (“Interest”) on the unpaid
principal balance hereof at Maturity, or earlier upon conversion, acceleration
or redemption pursuant to the terms hereof, at the rate of twelve percent (12%)
per annum.  Interest on this Secured Promissory Note (this “Initial Note”)
payable monthly, or earlier  upon acceleration, repayment or redemption pursuant
to the terms hereof, shall accrue from the Issuance Date (as defined below) and
shall be computed on the basis of a 365-day year composed of the actual days
elapsed.

The obligations of the Company to the Holder pursuant to this Initial Note shall
be secured by a senior lien on all assets of the Company. This Initial Note is
one of a series of three identical Initial Notes issued by the Company as of
this date, aggregating $501,000.00 and may at the option of the Company include
additional notes yielding gross proceeds of another $1,500,000 (the "Additional
Notes"). The Holder acknowledges that the Company also reserves the right to
issue supplemental notes to lenders within 91 days from the date of this Initial
Note that in total do not exceed an aggregate of  $1,000,000 (the "Supplemental
Notes" and together with the Initial Notes and the Additional Notes, the
"Notes"). The Notes shall not amount to more than a total of $3,001,000 and
shall be senior to all other indebtedness of the Company, however by accepting
this Initial Note the Holder agrees that holders of the other Notes, when and if
issued, will have security interests identical to and pari passu with those
granted to the Holder.


 

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 
 

 


1.         PAYMENTS.  ALL PAYMENTS OF PRINCIPAL OF, AND INTEREST ON, THIS
INITIAL NOTE SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA. 
WHENEVER ANY AMOUNT EXPRESSED TO BE DUE BY THE TERMS OF THIS INITIAL NOTE IS DUE
ON ANY DAY THAT IS NOT A BUSINESS DAY (AS DEFINED IN SECTION 2(A)), THE SAME
SHALL INSTEAD BE DUE ON THE NEXT SUCCEEDING DAY THAT IS A BUSINESS DAY (UNLESS
IN THE CASE OF INTEREST, SUCH NEXT SUCCEEDING BUSINESS DAY WOULD BE IN THE
FOLLOWING CALENDAR MONTH, IN WHICH CASE SUCH PAYMENT WILL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY). 


            (A) PREPAYMENT RIGHTS. THE COMPANY SHALL HAVE THE RIGHT TO PREPAY
THIS INITIAL NOTE IN LAWFUL MONEY OF THE UNITED STATES AT ANY TIME PRIOR TO
MATURITY BY GIVING THE HOLDER TEN (10) DAYS WRITTEN NOTICE.        


2.         DEFINITIONS. 


(A) CERTAIN DEFINED TERMS.  FOR PURPOSES OF THIS INITIAL NOTE, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


 “ACQUIRING ENTITY” MEANS THE PERSON PURCHASING COMPANY’S ASSETS OR THE
SUCCESSOR RESULTING FROM THE ORGANIC CHANGE.


“BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY ON WHICH
COMMERCIAL BANKS IN THE CITY OF LOS ANGELES ARE AUTHORIZED OR REQUIRED BY LAW TO
REMAIN CLOSED.


 “COMMON STOCK” MEANS (A) THE COMPANY’S COMMON STOCK, $0.001 PAR VALUE PER
SHARE, AND (B) ANY CAPITAL STOCK RESULTING FROM A RECLASSIFICATION OF ANY SUCH
COMMON MEMBERSHIP INTERESTS OR COMMON STOCK.


 “DEFAULT” MEANS ANY EVENT OR CIRCUMSTANCE THAT IS, OR WITH THE GIVING OF NOTICE
OR LAPSE OF TIME OR BOTH, WOULD BE AN EVENT OF DEFAULT.


“DOLLARS” OR “$” MEANS UNITED STATES DOLLARS. 


“GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


“GOVERNMENTAL AUTHORITY” MEANS THE GOVERNMENT OF ANY NATION, STATE OR OTHER
POLITICAL SUBDIVISION THEREOF, ANY ENTITY EXERCISING EXECUTIVE, LEGISLATIVE,
JUDICIAL, REGULATORY OR ADMINISTRATIVE FUNCTIONS OF OR PERTAINING TO GOVERNMENT,
AND ANY CORPORATION OR OTHER ENTITY OWNED OR CONTROLLED, THROUGH STOCK OR
CAPITAL OWNERSHIP OR OTHERWISE, BY ANY OF THE FOREGOING.


 

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 
 

 


“INTEREST AMOUNT” MEANS, WITH RESPECT TO ANY PRINCIPAL, ALL ACCRUED AND UNPAID
INTEREST ON SUCH PRINCIPAL THROUGH AND INCLUDING SUCH DATE OF DETERMINATION.


“ISSUANCE DATE” MEANS THE ORIGINAL DATE OF ISSUANCE OF THIS NOTE REGARDLESS OF
ANY EXCHANGE OR REPLACEMENT HEREOF. 


“MATURITY DATE” MEANS THAT DATE WHICH IS TWELVE (12) MONTHS FOLLOWING THE
ISSUANCE DATE.


 “ORGANIC CHANGE” MEANS ANY RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION,
CONSOLIDATION, MERGER, SELF TENDER OFFER FOR ALL OR SUBSTANTIALLY ALL SHARES OF
COMMON STOCK OF THE COMPANY, SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS TO ANOTHER PERSON OR OTHER TRANSACTION THAT IS EFFECTED IN SUCH A WAY
THAT HOLDERS OF COMMON STOCK ARE ENTITLED TO RECEIVE (EITHER DIRECTLY OR UPON
SUBSEQUENT LIQUIDATION) STOCK, SECURITIES OR ASSETS WITH RESPECT TO OR IN
EXCHANGE FOR COMMON STOCK.


“PERSON” MEANS ANY INDIVIDUAL, FIRM, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, INCORPORATED OR UNINCORPORATED ASSOCIATION, JOINT VENTURE, JOINT
STOCK COMPANY, GOVERNMENTAL AUTHORITY OR OTHER ENTITY OF ANY KIND, AND SHALL
INCLUDE ANY SUCCESSOR (BY MERGER OR OTHERWISE) OF SUCH ENTITY.


“PRINCIPAL” MEANS THE OUTSTANDING PRINCIPAL AMOUNT OF THIS INITIAL NOTE AS OF
ANY DATE OF DETERMINATION.


“PROMPTLY” SHALL MEAN AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN
FOUR (4) BUSINESS DAYS.


“SUBSIDIARY” MEANS ANY ENTITY IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS
TWENTY PERCENT (20%) OR MORE OF THE OUTSTANDING CAPITAL STOCK, EQUITY OR SIMILAR
INTERESTS OR VOTING POWER OF SUCH ENTITY AS OF THE DATE OF THE EXECUTION OF THIS
INITIAL NOTE OR AT ANY TIME THEREAFTER.


“TAXES” MEANS ANY FEDERAL, STATE, PROVINCIAL, COUNTY, LOCAL, FOREIGN AND OTHER
TAXES (INCLUDING, WITHOUT LIMITATION, INCOME, PROFITS, WINDFALL PROFITS,
ALTERNATIVE, MINIMUM, ACCUMULATED EARNINGS, PERSONAL HOLDING COMPANY, CAPITAL
STOCK, PREMIUM, ESTIMATED, EXCISE, SALES, USE, OCCUPANCY, GROSS RECEIPTS,
FRANCHISE, AD VALOREM, SEVERANCE, CAPITAL LEVY, PRODUCTION, TRANSFER,
WITHHOLDING, EMPLOYMENT, UNEMPLOYMENT COMPENSATION, PAYROLL AND PROPERTY TAXES,
IMPORT DUTIES AND OTHER GOVERNMENTAL CHARGES AND ASSESSMENTS), WHETHER OR NOT
MEASURED IN WHOLE OR IN PART BY NET INCOME, AND INCLUDING DEFICIENCIES,
INTEREST, ADDITIONS TO TAX OR INTEREST, AND PENALTIES WITH RESPECT THERETO.


    3.     COVENANTS. 


 

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 

 


(A)        CORPORATE EXISTENCE.  FROM THE ISSUANCE DATE AND FOR SO LONG AS THE
INITIAL NOTES IS OUTSTANDING, THE COMPANY SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO (I) CONDUCT ITS OPERATIONS IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE, (II) MAINTAIN ITS CORPORATE EXISTENCE AND
(III) MAINTAIN AND PROTECT ALL MATERIAL INTELLECTUAL PROPERTY USED IN THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES.


 (B)       MERGERS, CONSOLIDATIONS, ACQUISITIONS.  IN ADDITION TO THE OTHER
RIGHTS THE HOLDER HAS HEREUNDER, FROM THE ISSUANCE DATE AND FOR SO LONG AS THE
INITIAL NOTE IS OUTSTANDING, THE COMPANY SHALL NOT SELL ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY (INCLUDING, FOR THE AVOIDANCE OF ANY DOUBT, ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY’S SUBSIDIARIES IN THE AGGREGATE),
EXCEPT IN THE EVENT OF THE ORGANIC CHANGE WHERE (X) THE ACQUIRING ENTITY
(A) ASSUMES THE COMPANY’S OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENTS AND
INSTRUMENTS ENTERED INTO IN CONNECTION HEREWITH AND (B) IS A PUBLICLY TRADED
CORPORATION WHOSE COMMON STOCK IS QUOTED ON THE OTCBB OR LISTED FOR TRADING ON
THE NEW YORK STOCK EXCHANGE OR THE NASDAQ MARKET OR ANOTHER NATIONALLY
RECOGNIZED STOCK EXCHANGE, AND (Y) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER
GIVING EFFECT TO SUCH TRANSACTION, NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING.


(C)        COMPLIANCE WITH LAWS.  FROM THE ISSUANCE DATE AND FOR SO LONG AS THE
INITIAL NOTE IS OUTSTANDING, THE COMPANY WILL COMPLY, AND CAUSE EACH SUBSIDIARY
TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, ORDINANCES, RULES,
REGULATIONS AND REQUIREMENTS OF GOVERNMENTAL AUTHORITIES EXCEPT WHERE THE
NECESSITY OF COMPLIANCE THEREWITH IS CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED.


(D)       PAYMENT OF TAXES.  FROM THE ISSUANCE DATE AND FOR SO LONG AS THE
INITIAL NOTE IS OUTSTANDING, THE COMPANY WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT, ALL
INCOME AND ALL OTHER MATERIAL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES
OR LEVIES, IMPOSED UPON THEM OR ANY OF THEIR PROPERTIES OR ASSETS OR IN RESPECT
OF THEIR BUSINESSES OR INCOMES EXCEPT FOR THOSE BEING CONTESTED IN GOOD FAITH BY
PROPER PROCEEDINGS DILIGENTLY CONDUCTED AND AGAINST WHICH ADEQUATE RESERVES, IN
ACCORDANCE WITH GAAP, HAVE BEEN ESTABLISHED. 


4.         [RESERVED] 


5.         DEFAULTS AND REMEDIES. 


(A)        EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT” IS (I) DEFAULT IN PAYMENT
OF ANY PRINCIPAL OF THIS INITIAL NOTE, WHEN AND AS DUE; (II) DEFAULT IN PAYMENT
OF ANY INTEREST ON THIS INITIAL NOTE THAT IS NOT INCLUDED IN AN AMOUNT DESCRIBED
IN THE IMMEDIATELY PRECEDING CLAUSE (I) THAT IS NOT CURED WITHIN FOUR
(4) BUSINESS DAYS FROM THE DATE SUCH INTEREST WAS DUE; (III) ANY DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED HEREIN;
(IV) FAILURE BY THE COMPANY TO COMPLY WITH ANY OTHER PROVISION OF THIS INITIAL
NOTE IN ALL MATERIAL RESPECTS WITHIN TEN (10) DAYS AFTER THE

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 
 

earlier of (x) the Company’s receipt of notice to comply with such provision or
(y) the Company becoming aware of such default; (v) any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Company in this Initial Note or in any certificate or other document
delivered pursuant hereto or thereto, shall be incorrect in any material respect
when made or deemed made; (vi)  if the Company or any of its Subsidiaries
pursuant to or within the meaning of any Bankruptcy Law (as defined below);
(A) commences a voluntary case; (B) consents to the entry of an order for relief
against it in an involuntary case; (C) consents to the appointment of a
Custodian of it or any of its Subsidiaries for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing that it is generally unable to pay its debts as the same
become due; (vii) an involuntary case or other proceeding is commenced directly
against the Company or any of its Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its Indebtedness under any
Bankruptcy Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other Bankruptcy
Law proceeding remains undismissed and unstayed for a period of thirty (30)
days, or an order of relief is entered against the Company or any of its
Subsidiaries as debtor under the Bankruptcy Laws as are now or hereafter in
effect; or (viii) one or more judgments, non interlocutory orders or decrees
shall be entered by a U.S. state or federal or a foreign court or administrative
agency of competent jurisdiction against any the Company or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by independent third party insurance as to which the insurers has not denied
coverage) as to any single or related series of transactions, incidents or
conditions, of $200,000 or more, and the same shall remain unsatisfied,
unvacated, unbonded or unstayed pending appeal for a period of thirty (30) days
after the entry thereof.  The term “Bankruptcy Law” means Title 11, U.S. Code,
or any similar federal, state or foreign law for the relief of debtors.  The
term “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.  Within five (5) Business Days after the
occurrence of any Event of Default set forth above, the Company shall deliver
written notice thereof to the Holder.


(B)        REMEDIES.  IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THE HOLDER MAY, UPON WRITTEN NOTICE TO THE COMPANY,  (I) DECLARE ALL OF THE
PRINCIPAL THEN OUTSTANDING TOGETHER WITH THE INTEREST AMOUNT WITH RESPECT TO
SUCH PRINCIPAL AND ALL OTHER AMOUNTS OWING OR PAYABLE HEREUNDER AND UNDER THE
INITIAL NOTES IMMEDIATELY DUE AND PAYABLE, IN CASH, ALL WITHOUT PRESENTMENT,
DEMAND, PROTEST OR FURTHER ACT OR NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY
WAIVED BY THE COMPANY AND (II) EXERCISE ANY AND ALL RIGHTS AND REMEDIES
AVAILABLE TO THE HOLDER OF THIS INITIAL NOTE UNDER THIS INITIAL NOTE, AT LAW OR
IN EQUITY. 


6.         LOST OR STOLEN NOTES.  UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF THIS INITIAL NOTE AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION,
OF AN INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY IN CUSTOMARY FORM
AND REASONABLY SATISFACTORY TO THE COMPANY AND, IN THE CASE OF MUTILATION, UPON
SURRENDER AND CANCELLATION OF THIS INITIAL NOTE, THE COMPANY SHALL EXECUTE AND
DELIVER A NEW NOTE OF LIKE TENOR AND DATE.


 

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 
 

 


7.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE REMEDIES PROVIDED IN THIS INITIAL NOTE SHALL BE
CUMULATIVE AND IN ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS INITIAL
NOTE, AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC PERFORMANCE AND/OR
OTHER INJUNCTIVE RELIEF), NO REMEDY CONTAINED HEREIN SHALL BE DEEMED A WAIVER OF
COMPLIANCE WITH THE PROVISIONS GIVING RISE TO SUCH REMEDY AND NOTHING HEREIN
SHALL LIMIT THE HOLDER’S RIGHT TO PURSUE ACTUAL DAMAGES FOR ANY FAILURE BY THE
COMPANY TO COMPLY WITH THE TERMS OF THIS INITIAL NOTE.  THE COMPANY COVENANTS TO
THE HOLDER THAT THERE SHALL BE NO CHARACTERIZATION CONCERNING THIS INSTRUMENT
OTHER THAN AS EXPRESSLY PROVIDED HEREIN.  AMOUNTS SET FORTH OR PROVIDED FOR
HEREIN WITH RESPECT TO PAYMENTS, CONVERSION AND THE LIKE (AND THE COMPUTATION
THEREOF) SHALL BE THE AMOUNTS TO BE RECEIVED BY THE HOLDER THEREOF AND SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BE SUBJECT TO ANY OTHER OBLIGATION OF
THE COMPANY (OR THE PERFORMANCE THEREOF). 


8.         SPECIFIC SHALL NOT LIMIT GENERAL; CONSTRUCTION.  NO SPECIFIC
PROVISION CONTAINED IN THIS INITIAL NOTE SHALL LIMIT OR MODIFY ANY MORE GENERAL
PROVISION CONTAINED HEREIN.  THIS INITIAL NOTE SHALL BE DEEMED TO BE JOINTLY
DRAFTED BY THE COMPANY AND ALL BUYERS OF NOTES AND SHALL NOT BE CONSTRUED
AGAINST ANY PERSON AS THE DRAFTER HEREOF.


9.         FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART OF
THE HOLDER IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER RIGHT, POWER OR PRIVILEGE.


10.       NOTICE.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS INITIAL NOTE MUST BE
IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED 
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT
WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY
ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS
FOR SUCH COMMUNICATIONS SHALL BE:

If to the Company:

                                9605 Scranton Road, Suite 801

San Diego, California 92121
            Facsimile:  858.210.4260
            Attention:, Chief Executive Officer

If to the Holder, to it at the address and facsimile number set forth on the
records of the Company, with copies to such Holder’s representatives as set
forth on such schedule, or, in the case of a Holder or any other party named
above, at such other address and/or facsimile number and/or to the attention of
such other Person as the

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 
 

recipient party has specified by written notice given to each other party in
accordance with the provisions of this Initial Note five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or deposit with a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.


11.       TRANSFER OF THIS INITIAL NOTE.  THE HOLDER MAY ASSIGN OR TRANSFER SOME
OR ALL OF ITS RIGHTS HEREUNDER, SUBJECT TO COMPLIANCE WITH THE SECURITIES ACT OF
1933, AS AMENDED.


12.       PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  IF (A) THIS
INITIAL NOTE IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR ENFORCEMENT
OR IS COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING; OR (B) AN ATTORNEY IS
RETAINED TO REPRESENT THE HOLDER IN ANY BANKRUPTCY, REORGANIZATION, RECEIVERSHIP
OF THE COMPANY OR OTHER PROCEEDINGS AFFECTING COMPANY CREDITORS’ RIGHTS AND
INVOLVING A CLAIM UNDER THIS INITIAL NOTE, THEN THE COMPANY SHALL PAY THE COSTS
INCURRED BY THE HOLDER FOR SUCH COLLECTION, ENFORCEMENT OR ACTION, INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS.


13.       CANCELLATION.  AFTER ALL PRINCIPAL AND OTHER AMOUNTS AT ANY TIME OWED
UNDER THIS INITIAL NOTE HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE TERMS
HEREOF, THIS INITIAL NOTE SHALL AUTOMATICALLY BE DEEMED CANCELED, SHALL BE
SURRENDERED TO THE COMPANY FOR CANCELLATION AND SHALL NOT BE REISSUED.


14.       WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY HEREBY
WAIVES DEMAND, NOTICE, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN CONNECTION
WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS
INITIAL NOTE.


15.       GOVERNING LAW; JURISDICTION.  THIS INITIAL NOTE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS INITIAL NOTE SHALL BE GOVERNED
BY, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY AND COUNTY OF SAN DIEGO, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS INITIAL NOTE AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. 

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2

--------------------------------------------------------------------------------

 
 

Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.


16.       INTERPRETATIVE MATTERS.  UNLESS THE CONTEXT OTHERWISE REQUIRES,
(A) ALL REFERENCES TO SECTIONS, SCHEDULES OR EXHIBITS ARE TO SECTIONS, SCHEDULES
OR EXHIBITS CONTAINED IN OR ATTACHED TO THIS INITIAL NOTE, (B) EACH ACCOUNTING
TERM NOT OTHERWISE DEFINED IN THIS INITIAL NOTE HAS THE MEANING ASSIGNED TO IT
IN ACCORDANCE WITH GAAP, (C) WORDS IN THE SINGULAR OR PLURAL INCLUDE THE
SINGULAR AND PLURAL AND PRONOUNS STATED IN EITHER THE MASCULINE, THE FEMININE OR
NEUTER GENDER SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER AND (D) THE USE
OF THE WORD “INCLUDING” IN THIS INITIAL NOTE SHALL BE BY WAY OF EXAMPLE RATHER
THAN LIMITATION. 

IN WITNESS WHEREOF, the Company has caused this Initial Note to be executed on
its behalf by the undersigned as of the date first set forth above.

 

 

FRESH HEALTHY VENDING INTERNATIONAL, INC.,

a Nevada Corporation

 

 

By: __________________________

Alex Kennedy, Chief Executive Officer 

 

                                                                                                
           FHVI Form Senior Secured Promissory Note v.F2